DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8, 9 and 11-26 are pending as amended 3/12/21.

Claim Objections
Applicant is requested to spell check the claims – precipitatioin in claim1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8, 9 and 11-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) preparing a drug solution for and during hemofiltration, hemodialysis or hemodiafiltration, routine procedures performed by trained medical professionals. These are parts of the regular work of a trained medical professional like a physician or a nurse, which makes such procedures judicial exceptions. 
This judicial exception is not integrated into a practical application because: claims are considered as a whole under the broadest reasonable interpretation in the light of the specification. Claims set forth initially preparing and subsequently and 
	Claim 1: “inspecting the first solution within the flexible bag for presence of precipitation and crystallization” is an abstract idea. Having a drug in a solution in a bag, and the process of adding the drug into the bag are routine, well-known steps as established in the art rejection. The specific steps of using the adapter to connect the drug vial to the bag and how to mix the drug with the solution are also well-known and routine. 
In addition to his, the dependent claims of claim 1 have:
Claim 6: (1) calculation using the mathematical expression (mental process), an abstract idea, and (2) desired serum level is a natural correlation or law of nature (MPEP 2106.04(d)(2)). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).).
	Claim 8: occurs when the serum level in the blood sample is not within a targeted range – natural correlation.
Claim 9: determining a flow rate for use during the treatment and adjusting a concentration of the drug in the first solution to accommodate the flow rate – mathematical solution, a mental process.
Claim 11: calculating the second concentration is a mental process; desired steady state concentration to determine ta new dosage constitutes a natural correlation. Adding an antibiotic in the dialysis solution and periodic analysis are routine.

Claims 16, 23: step of adjusting the concentration to accommodate a change is a mental step – requires mathematical calculation.
Claim 17 set forth the steps of adding the drug into flexible bags during the process. All these process steps indicate an in-process treatment of a patient with a drug determined by the physician as required to treat a condition of the patient during a dialysis procedure. Therefore, they fall under the judicial exception. MPEP 2106.04(d)(2). 
Claims 18, 22, 23: the mathematical calculations is a mental process; targeted serum antibiotic level and desired steady state concentration in blood are natural correlations. The rest of claim 18 does not add to patentability, but only are routine process steps.
Claim 24: administering loading dose, mg/Kg body weight, is a natural correlation. Claim 25: visual inspection is an abstract idea.
Arguments are addressed in the rejection. Claims have one or more elements that are in the judicial exception category. An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
The additional steps in the claims such as the adapter, the locking device and the connection of the vial to the bag and process of mixing in claim 1, or other steps in the other claims do not add to inventive concept, but are routine and well-known steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 6: unclear if “such that the blood sample from a patient was taken 8 to 12 hours after initiating the treatment with the first solution” part of the process, when process is only for preparing a solution. Also, “one or more flexible bags” create antecedents problem: are they same as in claim 1, or a different set of bags?

Claim 12: first and second solution in the same bag, or different bags?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 8 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 6, 8 and 11-17: second CRRT replacement or dialysate solution and the values for the equation used, such as first and second solution concentrations, appear to be new matter because no support for those could be found in the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6, 8, 9 and 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bene et al (US 5,698,090), with evidence from (1) Ronco, “Continuous renal replacement therapy: forty-year anniversary”, Int J Artif Organs 2017; 40(6): 257-264, (2) Bohler et al, “Pharmacokinetic principles during continuous renal replacement therapy: drugs and dosage,” Kidney Int Suppl. 1999 Nov;(72):S24-8; (3) Fowles et al, (US 2008/0300570), (4) Hanina et al (US 9,317,916)
	Bene teaches the process substantially as claimed – see the abstract, the figures and the description, and deal with hemofiltration, hemodialysis and hemo-diafiltration. The medicine A can be an antibiotic (line 15, col. 1). Its concentration in the solution (in bag 20 as in instant claim 12) and in blood are determined as claimed. While Bene doesn’t explicitly state determining the concentration of medicine A in blood, it is implied, since it is required to calculate the clearance – see the same calculation for the bicarbonate in columns 3-5, as well as adjusting substance (A) in the claims.
	Regarding the visual inspection of the bag and lines for precipitation (cloudiness), etc. (also claim 25), visually inspecting the bag to assure the solution as in good condition is not inventive, but routine, common sense, practiced by medical professionals (doctors and nurses). Visual inspection is strongly recommended as is evidence by Hanina, col. 3 lines 38-40 and 64-66.
	While Bene may be calculating the concentrations differently, the method is essentially the same – feeding a medicine to the patient through a solution. Actual dosage of the medicine and how it should be determined is within the skill level of one 
	While Bene is silent on CRRT, CRRT is well-known and practiced in the field of dialysis, which applicant admits in the “Background” of the disclosure. See also the cited reference to Ronco. Claims 3,13: The various types of antibiotics or other medicines recited are also not patentable – they are to be decided by the treating physician based on the need for the patient, and are well-known and obvious.  
	Claims 6-9, 14-16: Analyzing blood sample periodically (8-12 hrs) and adjusting dosage is also routine and commonly practiced during the treatment by physicians in this filed. The type of antibiotic or the drug is also not patentable, they and their dosages are well-known and admitted by the applicant as known (background of the disclosure [0003]) and would depend on the needs of the patient that can be determined by the treating physician. See the Bohler NPL for evidence. 
	Claims 11 and 18: calculating the drug required and its dosage adjustment is routine and practiced by a physician during renal replacement therapy. Bene teaches these by similar calculations (columns 4-5). The formula in claim 11 would be:
Dosage, mg/hr = [mg(initial)/hr] * [mg(desired)/L] * [L/mg(initial)], 

	Regarding the process of adding the drug in to the bag from a vial (as in claims 1 and 17), see Fowles, which teaches in detail the claimed subject – particularly with figures 56 and 57, by having an adapter and the vial; connecting adapter to the bag and vial, mixing and transferring. While Bene does not teach how the drug is loaded into bag 20, it would have been obvious to one of ordinary skill in the art to use the known, safe, methods for loading the bag with the drug, as taught by Fowles.
	Elements of claims 19-26 are already addressed above.

Arguments traversing this rejection:
	“In Bene et al., a drug is not added to the flexible container (10) …”: it is added to bag 20, which contains bicarbonate, which is a dialysis solution. Claim 6 having second set of bags is not patentable when the cited reference teach adjusting the drug doses. Having additional bags of solution at same or different concentrations is not a patentable invention.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777